        Case 1:20-cv-10617-WGY Document 151 Filed 05/06/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                       Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.

STEVEN J. SOUZA,

                    Respondent-Defendant.


 DECLARATION OF OREN SELLSTROM IN SUPPORT OF PLAINTIFFS’ MOTION
                  FOR PRELIMINARY INJUNCTION

       I, Oren Sellstrom, hereby declare as follows:

       1.      I am the Litigation Director at the Lawyers for Civil Rights Boston, counsel for

Plaintiffs in the above captioned matter. I am licensed to practice law in the Commonwealth of

Massachusetts and am admitted to practice before this Court.

       2.      I make this declaration in support of Plaintiffs’ Motion for a Preliminary

Injunction.

       3.      Attached hereto as Exhibit A is a true and correct copy of Plaintiffs’ Notice of

Rule 30(b)(6) Deposition of Bristol [County] House of Corrections, served on Defendants on

April 26, 2020.

       4.      Attached hereto as Exhibit B is a true and correct excerpted copy of the rough

transcript of the April 30, 2020 Deposition of Nelly Floriano.

       5.      Attached hereto as Exhibit C is a true and correct excerpted copy of the rough

transcript of the May 5, 2020 deposition of Sheriff Thomas Hodgson.
        Case 1:20-cv-10617-WGY Document 151 Filed 05/06/20 Page 2 of 2



       6.      Attached hereto as Exhibit D is a true and correct excerpted copy of the transcript

of the May 1, 2020 deposition of Superintendent Steven Souza.

       I declare under penalty and perjury of law that the foregoing is true and correct to the best

of my knowledge.

       Executed this 6th day of May, 2020, in Boston, Massachusetts.

                                                                    /s/ Oren Sellstrom__________
                                                                   Oren Sellstrom (BBO #569045)
                                                                          Lawyers for Civil Rights
                                                                 61 Batterymarch Street, 5th Floor
                                                                                Boston, MA 02110
                                                                                    (617) 988-0606
                                                                 onimni@lawyersforcivilrights.org



Dated: May 6, 2020




                                  CERTIFICATE OF SERVICE

       I, Oren Sellstrom, hereby certify that a true and accurate copy of this document was

served via ECF to all registered participants as identified on the Notice of Electronic Filing and

paper copies will be sent to those indicated as nonregistered participants on May 6, 2020.




                                                 2
